PER CURIAM.
We affirm appellant’s judgments and sentences which were imposed following his pleas of guilty; however, we modify the sentencing orders relative to appellant’s three convictions for attempted forgery, a misdemeanor, to delete the habitual offender designation for these offenses because a misdemeanor conviction “is not subject to enhancement under the habitual felony offender statute.” Brown v. State, 626 So.2d 297, 298 (Fla. 5th DCA 1993):
AFFIRMED as modified.
DAUKSCH, COBB and DIAMANTIS, JJ., concur.